NOT DESIGNATED
                                            FOR PUBLICATION

                                        COURT OF APPEAL, FIRST CIRCUIT
                                              STATE OF LOUISIANA




RE:    Docket Number 2021 -CA -0914




Troy Rogers
                      Versus - -
                                                                      State Civil Service Commission
Department of Public Safety and Corrections, Elayn Hunt               Case #:   18291
Correctional Center                                                   State Civil Service Commission Parish




On Application for Rehearing filed on   03/ 18/ 2022 by Troy Rogers

Rehearing       AM
                 - `1A                  ,




                                                                                   Vanessa Guidry Whipple     V 6r


                                                                                                   4,,
                                                                                                    12
                                                                                   Allison H. Penzato
                                                                                                        1W




                                                                                   Chris Hester




Date     APR 12 2022



Rodd Naqui